Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
Applicant is advised that should claim 42 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1-21 and 41-47 are objected to because of the following informalities:  
The amendment filed on 06/23/2022 is not in compliance with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications. See MPEP 1453.
As stated in MPEP 1453, all amendment changes must be made relative to the patent to be reissued.  For amendments to the claims, the deleted matter must be enclosed in single brackets and the added matter (including new claims) must be underlined.  
The amendment in claim 1 uses strikethrough for deleted limitations, which is improper.  The deleted natter must be enclosed in a single bracket.  
New claims 41-47 are not underlined, which is also improper.  For each new claim added to the reissue application, the entire text of the added claim must be presented completely underlined.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 16, it is unclear if the “current” flowing to the sacrificial anode is the same “current” from the DC power supply recited in line 28 of claim 1.  It is also unclear as to what the term “reactivated without recharging” means. The term is not defined by the claim, and the specification does not provide a description with respect to the difference between “reactivated” sacrificial anode and “recharged” sacrificial anode. 
	In claim 41, it is unclear what is meant by “the DC power supply discharges by losing electrical power as the current is supplied”. There is lack of antecedent basis for the term “the current” in claim 41 itself.  The same applies to dependent claims 42-47.

Claim Rejections - 35 USC § 251, Improper Recapture
	Claims 41-461 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claim 1 by omitting the limitation “when the DC power supply or impressed current anode is not present a current between the metal section and the sacrificial anode provides the corrosion protection of the metal section” from independent reissue claims 41-46.
 	It is noted that the above omitted limitation relates to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
	During the prosecution of the previous ‘537 application, Applicant amended the original claims by adding additional processing steps including the above omitted limitation in original independent claim 1 in order to overcome art rejections made in a non-final Office action (see Remarks and claim amendments filed on 5/1/2017 in the ‘537 application).  Applicant also argued that “prior art of Joshi and Goldstein simply does not disclose these steps” (pages 8-9 of the Remarks filed on 5/1/2017 in the ‘537 application). 
	It is noted that Applicant has not entirely eliminated the surrendered subject matter from the reissue claims.  Applicant has retained a portion of the surrendered subject matter recited in original claim 1 in claim 41 of the present reissue application.  The retained portion of the surrendered subject matter includes the following process limitations:
	providing an anode assembly comprising: an impressed current anode; 	and a sacrificial anode of a material which is less noble than the metal section;
		maintaining the impressed current anode electrically separated from the
	sacrificial anode to prevent direct electrical communication therebetween;
		supporting the impressed current anode and the sacrificial anode 	as a common assembly; the common assembly including support 	components holding the impressed current anode and the sacrificial 	anode at fixed relative positions;
		installing the common assembly, with the impressed current anode 	held at a fixed position relative to the sacrificial anode, in contact with the 	ionically conductive concrete or mortar material;	
		providing a DC power supply having a first pole and a second pole; 	the common assembly including electrical connecting components 		connected to the impressed current anode and the sacrificial anode: and 			providing corrosion protection to the metal section by:
            	providing a connection by the electrical connecting components of 	the first pole of the DC power supply to the impressed current anode;
		providing a connection of the second pole of the DC power supply 	to the metal section; and 
		providing a connection of the sacrificial anode to the metal section;
		so that the impressed current anode by current from the DC power 	supply provides the corrosion protection of the metal section.

	However, the above retained portion of the surrendered subject matter does not materially narrow the original claims to avoid recapture since the retained portion of the limitations are "well known in the prior art," as evidenced by the teachings cited in Al-Mubasher (US 2013/0081955) or Carpenter et al. (US 5,139,634) in view of Bennett et al (US 2007/0194774) as discussed in the Final Rejection dated 7/17/2017 in the ‘537 application.  As stated in MPEP 1412.02(II)(C), if the retained portion of the modified limitations is well known in the prior art, then impermissible recapture exists. 
	Further, it is also noted that Applicant has added the limitation “the DC power supply discharges by losing electrical power as the current is supplied and additional electrical power is supplied when discharging has occurred” to reissue independent claim 41.  However, the added limitation is not related to the surrendered subject matter recited in the above omitted limitation.  In other words, the claims of the present application have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  
	Accordingly, claims 41-46 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘537 application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

	 Response to Arguments
Applicant has not addressed the rejection of claim 16 under 35 USC 112(b) set forth in the prior Office action.  Accordingly, the rejection of claim 16 is maintained.  	Applicant also adds new claims 41-47, which necessitates the new grounds of rejection set forth above.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,053,782 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-272-0927, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dependent claim 47 recites the omitted limitation and is, therefore, not included in the 35 USC § 251 rejection.